Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ashley Pezzner on 5/11/22.

The application has been amended as follows: 

In line 2 of claim 17, replace “obtainable by” with “comprising the steps of:”

	In line 12 of claim 17, replace “Rh” with “Rh”


	In line 2 of claim 33, replace both instances of “Rh” with “Rh”.

Statement of Reasons for Allowance
Claim 17 and its dependent claims have been amended to require that the terminal groups be converted into OC(O)-Rh groups, wherein the Rh is group is the residue of the hydrophobic carboxylic acid (D) and has at least 10 carbon atoms. This amendment overcomes the rejection set forth over Cai in the office action mailed 2/4/22, since lauric acid is less than 30% of the acid reactant mixture of Cai, and the other acids of Cai have fewer than 10 carbon atoms, leading to reaction products having fewer than 30% of their terminal OH groups converted to have Rh groups of at least 10 carbon atoms. The prior art does not teach or render obvious the method of amended claim 17. Claim 17 and its dependent claims are therefore allowable.
Claims 21-22 are further distinguished over the prior art by requiring a molar ratio of carboxylic acid (B) to polyol (A) (claim 21) or diol (C) (claim 22) of 1000:1 to 10:1. Paragraph 15 of Cai discloses that the acid and polyol (both the claimed polyol and the claimed diol) are reacted at a 1:3 molar ratio, far outside the claimed ranges, in in paragraphs 27, 33, and 39 Cai discloses individual ratios of acid to trimethylolpropane and acid to diol well outside the ranges recited in claims 21-22. One of ordinary skill in the art would have had no motivation to modify Cai to react carboxylic acid with polyol or diol in the claimed ratios.
Hult (WO 93/17060), cited in the International Search Report, discloses polyesters prepared from the reaction of a central initiator, a chain extender, and a chain stopper, where the central initiator can be a diol or a polyol, the chain extender is a carboxylic acid having at least two hydroxyl groups, and the chain stopper can be various hydrophobic fatty acids. Claim 10 of Hult indicates that the ratio of acid to initiator in a range encompassing the ranges recited in claims 21-22. However, Hult does not disclose or render obvious a mixture of diol and polyol as the central initiator, and does not provide any indication that the central initiator can be a mixture of compounds. One of ordinary skill in the art therefore would not be motivated to modify Hult to react the acid with both a polyol and a diol, as recited in the currently presented claims.
Claim 36 is allowed for the reasons stated in the previous office action. Claim 36 recites a lubricating oil composition comprising at least one base oil component in combination with the hyperbranched polyester. Cai discloses using the polyester as part of a polyurethane coating composition. One of ordinary skill in the art would not be motivated to modify Cai to combine the hyperbranched polyester with an oil of lubricating viscosity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771